USDC IN/ND case 2:17-cv-00225-JTM-JEM document 29 filed 01/15/21 page 1 of 6


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 CHRISTOPHER ANTHONY BRYANT,

                Petitioner,

                       v.                           CAUSE NO. 2:17-CV-225-JTM-JEM

 WARDEN,

                Respondent.

                                  OPINION AND ORDER

       Christopher Anthony Bryant, a prisoner without a lawyer, filed a motion asking

the court to alter or amend the judgment pursuant to Federal Rule of Civil Procedure

59(e). “Altering or amending a judgment under Rule 59(e) is permissible when there is

newly discovered evidence or there has been a manifest error of law or fact.” Harrington

v. City of Chicago, 433 F.3d 542, 546 (7th Cir. 2006). “But such motions are not

appropriately used to advance arguments or theories that could and should have been

made before the district court rendered a judgment, or to present evidence that was

available earlier.” Miller v. Safeco Ins. Co. of Am., 683 F.3d 805, 813 (7th Cir. 2012)

(internal quotation marks and citation omitted).

       In his habeas corpus petition, Bryant raised ten grounds: one arguing his direct

appeal counsel was ineffective and nine arguing his trial counsel was ineffective. (DE #

1.) In the order denying habeas corpus relief, the court found the nine ineffective

assistance of trial counsel claims procedurally defaulted and that he had not

demonstrated his appellate counsel was ineffective. (DE # 26.)
USDC IN/ND case 2:17-cv-00225-JTM-JEM document 29 filed 01/15/21 page 2 of 6


       In this Rule 59 motion, Bryant argues this court erred by not finding that his

direct appeal counsel was ineffective because he raised a claim of ineffective assistance

of trial counsel on direct appeal and thereby foreclosed Bryant from raising other

ineffective assistance of trial counsel claims in his subsequent post-conviction relief

petition. “In this case appellate counsel raising of ineffective assistance of counsel on

Bryant’s direct appeal undermined Bryant’s right to raise meaningful ineffective

assistance of counsel claim on PC which appellate counsel clearly admitted in open

court would happen.” (DE # 28 at 2.) However, Bryant did not present this argument in

his habeas corpus petition. The only argument he made about the ineffectiveness of his

direct appeal counsel was:

               Ground One: Petitioner was denied effective assistance of appellate
       counsel by failing to argue properly the claim of ineffective assistance of
       trial counsel, and by failing to challenge the reasonableness of the strip
       search conducted at police station under the Fourth Amendment to the
       United States Constitution.

              Supporting Facts: In Bryant’s case (he) was still handcuffed from
       behind when (2) police officers physically bent him forward so detective
       could check the buttock area. In Bryant’s case appellate counsel raised
       ineffective assistance of trial counsel on direct appeal and failed to make a
       separate argument under the Fourth Amendment to the United States
       Constitution regarding the scope of the strip search. In addition, detective
       never presented evidence to his captain (or) court that he saw Mr. Bryant
       place anything between his buttock area (or) was concealing anything in
       body cavities.

(DE # 1 at 6.) Nothing in Ground One says anything about direct appeal counsel being

ineffective because he should not have presented an ineffective assistance of trial

counsel claim. Therefore this argument is not a basis for altering or amending the

judgment.


                                             2
USDC IN/ND case 2:17-cv-00225-JTM-JEM document 29 filed 01/15/21 page 3 of 6


       Bryant argues, “[t]he court ignore[d] Bryant’s ‘MAIN’ ineffective of appellate

counsel claim regarding challenging the strip search at the police station that Bryant

clearly did not give appellate counsel approval to raise this claim of ineffective

assistance of counsel on Bryant’s direct appeal.” (DE # 28 at 2.) However, as noted

above, Bryant did not include that claim in his habeas corpus petition.

       Bryant argues, “the court failed to confront each meritorious ineffective

assistance of trial (nor) ineffective assistance of appellate counsel claims Ground Two

through Ten in Bryant’s traverse.” (DE # 28 at 2 (emphasis added).) However new

grounds cannot be added in a traverse because Section 2254 Habeas Corpus Rule 2(c)(1)

requires that “[t]he petition must: (1) specify all the grounds for relief available to the

petitioner.” See also O’Neal v. Reilly, 961 F.3d 973, 974 (7th Cir. 2020) (“[W]e have

repeatedly recognized that district courts are entitled to treat an argument raised for the

first time in a reply brief as waived.”). Here, Bryant did not include any ineffective

assistance of appellate counsel claims in Grounds Two through Ten of his petition and

the ineffective assistance of trial counsel claims that he included were procedurally

defaulted because he had not properly presented them to the State courts.

       Bryant argues he established cause and prejudice to excuse the procedural

default of his ineffective assistance of trial counsel claims. He says he did this by

showing that his direct appeal counsel was ineffective by wrongly raising an ineffective

assistance of trial counsel claim on direct appeal which foreclosed his ability to raise

other ineffective assistance of trial counsel claims during his post-conviction relief

proceedings. As noted in the order denying habeas corpus relief, ineffective assistance


                                              3
USDC IN/ND case 2:17-cv-00225-JTM-JEM document 29 filed 01/15/21 page 4 of 6


of counsel can be cause to excuse procedural default, but only if that claim is

independently preserved by raising it through one full round of state court review. See

Richardson v. Lemke, 745 F.3d 258, 272 (7th Cir. 2014).

       Here, Bryant did not preserve the ineffective assistance of appellate counsel

claim he now asserts was cause to excuse procedural default. His only claim of

ineffective assistance of appellate counsel presented in his petition to transfer to the

Indiana Supreme Court was:

       I. Whether appellate counsel rendered ineffective assistance by failing to
       challenge the reasonableness of the strip search under the Fourth
       Amendment to the United States Constitution.

       In Bryant’s case “(he) was still handcuffed from behind, and (2) police
       officers physically bent him forward, so detective could check the buttock
       area.” (Tr. p 73). Simply appellate counsel failed to make separate
       argument under the Fourth Amendment to the United States Constitution
       (regarding) the scope of the strip search. The marijuana evidence were the
       fruits of the illegal strip-search that should have been suppressed. In this
       case detective never presented any evidence to his captain (or) court that
       “he saw Bryant placing anything between his buttock area (or) was
       concealing anything in body cavities, (which) indicates detective did not
       have probable cause (nor) did exigent circumstances exist which would
       justify search of Bryant.

(DE # 11-12 at 11.) Therefore, this argument is not a basis for altering or amending the

judgment.

       Finally, Bryant argues “the court in its opinion and order did not discuss

McMann [v. Richardson, 397 U.S. 759 (1970)] or Trevino [v. Thaler, 569 U.S. 413 (2013)].”

(DE # 28 at 5.) Bryant argues McMann is relevant to this case because the United States

Supreme Court “has recognized that ‘the right to counsel is the right to the effective

assistance of counsel.’” (DE # 28 at 5.) Though true, the court recognized the same


                                              4
USDC IN/ND case 2:17-cv-00225-JTM-JEM document 29 filed 01/15/21 page 5 of 6


concept with its citation to Strickland v. Washington, 466 U.S. 668 (1984). Specifically

citing to McMann was unnecessary and failing to do so is not a basis to alter or amend

the judgment.

       Bryant argues Trevino is relevant to this case because “[a] federal habeas court is

allowed to find ‘cause’ thereby excusing a defendant of procedural default where (1) the

claim of ineffective assistance of ‘trial counsel’ was a ‘substantial claim.’” (DE # 28 at 4.)

However, that is an incomplete representation of what Trevino said about excusing

procedural default of ineffective assistance of trial counsel claims. Quoting Martinez,

Trevino explained that “[A] procedural default will not bar a federal habeas court from

hearing a substantial claim of ineffective assistance at trial if, in the initial-review

collateral proceeding, there was no counsel or counsel in that proceeding was

ineffective.” Trevino, 569 U.S. at 429.

       Allowing a federal habeas court to hear a claim of ineffective assistance of
       trial counsel when an attorney’s errors (or the absence of an attorney)
       caused a procedural default in an initial-review collateral proceeding
       acknowledges, as an equitable matter, that the initial-review collateral
       proceeding, if undertaken without counsel or with ineffective counsel,
       may not have been sufficient to ensure that proper consideration was
       given to a substantial claim.

Martinez, 566 U.S. at 14 (emphasis added). Bryant did not have counsel for his post-

conviction relief proceedings, but that did not cause his ineffective assistance of trial

counsel claims to receive proper consideration. As he has explained, they were

procedurally defaulted by his direct appeal counsel because an ineffective assistance of

trial counsel claim was raised on direct appeal. Therefore Trevino is not relevant to this




                                               5
USDC IN/ND case 2:17-cv-00225-JTM-JEM document 29 filed 01/15/21 page 6 of 6


case and not mentioning it in the dismissal order is not a basis for altering or amending

the judgment.

      For these reasons, the Rule 59 motion (DE # 28) is DENIED.

                                         SO ORDERED.

      Date: January 15, 2021
                                         s/James T. Moody             .
                                         JUDGE JAMES T. MOODY
                                         UNITED STATES DISTRICT COURT




                                            6
